Citation Nr: 0618755	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-14 940	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.





ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York, which denied the veteran's claim seeking 
service connection for a bilateral hearing loss.  In February 
2004, the veteran's claims folder was transferred to the VA 
Regional Office (RO) in St. Petersburg, Florida.   

In a May 2005 statement, the appellant requested a hearing on 
appeal before a Veterans Law Judge at the RO (Travel Board 
hearing).  He failed to appear for the Travel Board hearing 
scheduled in September 2005.  His motion to reschedule was 
granted; however, he failed to appear for the rescheduled 
hearing in April 2006.  As the appellant has not submitted 
good cause for failure to appear to the rescheduled hearing, 
the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records, including his January 
1971 service separation examination, show no hearing loss.  
Private medical records from June 2000 and September 2001 
reflect hearing loss pursuant to the provisions of 38 C.F.R. 
§ 3.385 (2005).  A history of noise exposure was noted.  
These records indicate that the veteran reported that he has 
had bilateral hearing loss since approximately 1985.

The duty to assist includes obtaining additional medical 
records, VA treatment records and providing a VA medical 
examination and/or a medical opinion when necessary to make 
an adequate determination.  The veteran has indicated that he 
received treatment and underwent an audiological examination 
at the VA medical center in Batavia, New York.  On remand, VA 
should attempt to obtain these records.  After receipt of the 
medical records, the veteran should be scheduled for an 
audiological examination to obtain an opinion as to whether 
the veteran has a hearing loss and, if so, its etiology, 
including whether it was incurred in, or was aggravated by, 
active duty, or whether it was manifested within one year 
after discharge from active duty. 

Accordingly, the case is REMANDED for the following actions:

1.  VA should ask the veteran to identify 
all health care providers that have 
treated him for bilateral hearing loss 
since his discharge from service through 
the present.  VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, VA should obtain 
missing medical records from the Batavia, 
New York VA medical center.  If the 
records are unavailable, please have the 
provider(s) so indicate.

2.  After completion of 1 above, VA 
should schedule the veteran for an 
audiological examination.  The examiner 
should be requested to review the 
pertinent evidence in the claims file and 
must indicate in the examination report 
that such review was performed.  All 
indicated tests and studies should be 
undertaken.  After reviewing the claims 
file, the examiner should provide an 
opinion as to whether the veteran has a 
hearing loss.  If a hearing loss is 
found, the examiner should provide 
detailed clinical findings in accordance 
with the latest AMIE worksheet for 
hearing loss, including whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
hearing loss (1) began, or was incurred, 
during his active military service due to 
noise exposure or acoustical trauma; (2) 
was manifested within one year of 
discharge from active military service; 
or (3) is due to intervening post-service 
noise exposure or acoustical trauma.  A 
complete rationale should be provided for 
any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
